Per Curiam:
The learned judge below was justified in directing a nonsuit in this case, for the reason that, according to the plaintiff’s own statement of the cause of the accident, he was not entitled to recover. It occurred as he was attempting to get on one of the defendant’s cars while it was still in motion. His left arm was encumbered with his coat and dinner bucket when he placed his foot on the step. The motion of the car caused his foot to slip, and, having only his right hand free, he was unable to hold on, and fell off and was injured. The only alleged negligence on the part of the driver was in loosening the brake when the plaintiff stepped on the car. It may be a jury would have found this to be negligence, and that the plaintiff was not guilty of contributory negligence; but it would have been little short of a burlesque upon the administration of the law. The facts being undisputed, the learned judge below did not need the aid of a jury in determining their legal effect.
Judgment affirmed.